PD-0686-15                                                                     PD-0686-15
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                                DISTRICT ATTORNEY'S OFFICE                            Transmitted 8/19/2015 10:53:26 AM
                                  WICHITA COUNTY, TEXAS                                 Accepted 8/20/2015 12:44:56 PM
                                                                                                         ABEL ACOSTA
                                    WICHITA COUNTY COURTHOUSE 900 SEVENTH STREET                                 CLERK
                                           WICHITA FALLS, TEXAS 76301-2482
                                     TELEPHONE: (940) 766-8113 FAX: (940) 716-8530



MAUREEN SHELTON                                                                            JOHN GILLESPIE
     WICHITA COUNTY                                                                           FIRST ASSISTANT
CRIMINAL DISTRICT ATTORNEY                                                                   DISTRICT ATTORNEY

MELISSA BOUTWELL                                                                             JOHN LITTLE
   EXECUTIVE ASSISTANT                                                                       CHIEF INVESTIGATOR

                                               August 19, 2015

     Abel Acosta, Clerk
     Court of Criminal Appeals of Texas
     P.O. Box 12308
     Capitol Station
     Austin, TX 78711

     Re:     Michael Oliver Smith v. State, No. PD-0686-15.
             Second Court of Appeals No. 02-13-00319-CR

     Dear Mr. Acosta,

             The State will not be filing a reply to appellant’s pro se petition for discretionary review.

                                                         Sincerely,

                                                          /s/Carey Jensen
                                                         Carey Jensen
                                                         Assistant Criminal District Attorney
                                                         Wichita County, Texas

     cc:     State Prosecuting Attorney, via email
             information@spa.texas.gov

             Michael Oliver Smith
             TDC# 1873307
             Michael Unit
             2664 FM 2054
             Tennessee Colony, TX 75886
                                                                           August 20, 2015